        Case 1:08-cv-10934-LAP Document 2264
                                        2261 Filed 05/14/20
                                                   05/13/20 Page 1 of 2




May 13, 2020                                                             Daniel Ruzumna
                                                                         (212) 336-2034
                                                                         druzumna@pbwt.com

                                   Because the Court finds that the materials
Hon. Loretta A. Preska             at issue contain confidential commercial
United States District Court       information, counsel’s request to file the
Southern District of New York      relevant materials under seal is granted.
500 Pearl Street, Room 2220        SO ORDERED.
New York, NY 10007
                                                                 5/14/2020
               Re:    In re: 650 Fifth Avenue and Related Properties,
                      08 Civ. 10934 (LAP)

Dear Judge Preska:

               We write on behalf of Claimants Alavi Foundation and the 650 Fifth Avenue
Company (together, “Claimants”), in accordance with the Court’s Individual Rule 2(H)(2), to
request an order permitting Claimants to file under seal (1) Exhibit I to the Ruzumna
Declaration, the Thirty-Ninth Quarterly Report of Monitor Kathleen A. Roberts Pursuant to the
Court’s April 28, 2010, dated April 30, 2020; (2) Exhibit J to the Ruzumna Declaration, the
March 2020 Financial Report regarding 650 Fifth Avenue, and (3) an unredacted copy of
Claimants’ Opposition to the Government’s Motion to Stay. Exhibits I and J contain non-public
financial information regarding the operation and management of 650 Fifth Avenue (the
“Building”), including the amount of cash reserves that are currently held, the net rental income
derived from the Building, and the anticipated effect of COVID-19 on future leasing and
vacancies. The unredacted version of Claimants’ opposition reflects the net rental income
derived from the Building and the amount of cash reserves that are currently held to facilitate the
Building’s operation.

                Courts in this district have acknowledged that certain categories of documents are
“commonly sealed,” including “revenue information.” Hypnotic Hats, Ltd. v. Wintermantel
Enterprises, LLC, 335 F. Supp. 3d 566, 600 (S.D.N.Y. 2018) (quoting Saint-Jean v. Emigrant
Mortgage Co., No. 11-cv-2122, 2016 WL 1430775, at *4 (E.D.N.Y. May 24, 2016)); see also
United States v. Amodeo, 71 F.3d 1044, 1051 (2d Cir. 1995) (“[f]inancial records of a wholly
owned business” are traditionally considered private and are more likely to be sealed). This
Court has previously granted Claimants’ requests to file letters and reports concerning the
Building’s finances under seal. (Dkt. Nos. 2218, 2224, 2230, 2234.) The letter at issue discloses
precisely the same type of information, which is not public and should be kept confidential.
Claimants therefore request permission to file only that information under seal.
        Case 1:08-cv-10934-LAP Document 2264
                                        2261 Filed 05/14/20
                                                   05/13/20 Page 2 of 2



Hon. Loretta A. Preska
May 13, 2020
Page 2

              Thank you for the Court’s attention to this matter.

                                                        Respectfully submitted,



                                                        Daniel Ruzumna

Cc.    Counsel of Record
